                Case 1:09-cv-01912-RA-SDA Document 336
                                                   335 Filed 04/22/21
                                                             04/21/21 Page 1 of 2




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                               JOSHUA J. LAX
Corporation Counsel                              100 CHURCH STREET                                         Senior Counsel
                                                 NEW YORK, NY 10007                                Phone: (212) 356-3538
                                                                                                   Mobile: (646) 634-8255
                                                                                                        jlax@law.nyc.gov



                                                                      April 21, 2021
        VIA ECF
        The Honorable Ronnie Abrams
        United States District Court
        Southern District of New York
        40 Foley Square, Room 2203
        New York, New York 10007

                 Re:   Samuel Small v. City of New York, et al., 09 CV 1912 (RA) (SDA)

        Your Honor:

                 I represent defendants in the above-referenced action. I write with the consent of
        plaintiff’s counsel, Brett Dignam, Esq., to respectfully request an adjournment of the final
        pretrial conference scheduled for May 12, 2021 at 10:00 a.m. to an earlier date and time. The
        basis for this request is that I am scheduled to attend a Court ordered mediation in the Eastern
        District of New York’s trial ready mediation program on the same day. I inadvertently agreed to
        a start time that conflicts with the time of the conference in this matter in agreeing to an all-day
        mediation session. As a result, I respectfully request to move the final pretrial conference matter
        to a day and time earlier the same week. In addition, the parties have conferred and agree an
        earlier conference is preferable. The parties have further conferred, and if this application is
        granted, request to move the conference to a time convenient for the Court on May 10, 2021, as
        the Court’s staff has advised that the Court is available that day. The parties are also available
        on May 11, 2021, though May 10, 2021 is preferable for plaintiff’s counsel. Defendants thank
        the Court and apologize for any inconvenience this conflict may have caused.

                                                             Respectfully submitted,

                                                                    /s/
Application granted. The final pre-trial conference          ___________________
shall be rescheduled for May 10, 2021 at 11:00 am.           Joshua J. Lax
SO ORDERED.                                                  Senior Counsel


___________________________
Ronnie Abrams, U.S.D.J.
April 22, 2021
     Case 1:09-cv-01912-RA-SDA Document 336
                                        335 Filed 04/22/21
                                                  04/21/21 Page 2 of 2




cc   Brett Mary Dignam
     Counsel for Plaintiff Samuel Small
     Morningside Heights Legal Services, Inc.
     Columbia Law School
     435 West 116th Street, Room 831
     New York, NY 10027




                                          -2-
